In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated March 20, 1978, which, upon a fact-finding adjudication that appellant is a juvenile delinquent, placed him with the Division for Youth, Title III. Order affirmed, without costs or disbursements. The appellant was found guilty of an act which, if committed by an adult, would constitute the crime of robbery in the first degree. At the dispositional hearing, the psychiatrist who examined the appellant recommended nonrestrictive residential placement and suggested a Title II facility. In our opinion, the hearing court properly exercised its discretion in making a Title III placement since it specified that the placement was to be "in a nonrestrictive surrounding”. Martuscello, J. P., Titone, Rabin and Hawkins, JJ., concur.